Citation Nr: 0003034	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  98-15 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1967 to 
October 1970.  This case comes before the Board of Veterans' 
Appeals (the Board) on appeal from an August 1998 rating 
decision of the North Little Rock, Arkansas, Department of 
Veterans Affairs (VA) Regional Office (RO).  In that 
decision, the RO granted service connection for post-
traumatic stress disorder and assigned a 10 percent 
disability evaluation.  The appellant appeals the assignment 
of the 10 percent disability evaluation.


FINDING OF FACT

Manifestations of the appellant's service-connected post-
traumatic stress disorder include anxiety, sleep impairment, 
depressed mood, memory loss, and difficulty with 
relationships.


CONCLUSION OF LAW

The criteria for an initial evaluation of 30 percent, but no 
more, for post-traumatic stress disorder have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.130; 
Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is appealing the original assignment of a 
disability evaluation following an award of service 
connection for post-traumatic stress disorder and, as such, 
his claim for assignment of a higher evaluation is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  The Board finds that all 
relevant facts have been properly developed, and that all 
evidence necessary for equitable resolution of the issue has 
been obtained.  No additional action is necessary to meet the 
duty to assist the appellant.  38 U.S.C.A. § 5107(a).  
Moreover, since the present appeal arises from an initial 
rating decision which established service connection and 
assigned the initial disability evaluation, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).

The rating criteria for post-traumatic stress disorder and 
the applicable ratings are as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function  independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 70 
percent disabling.

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) - 30 
percent disabling.

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication - 10 
percent disabling.

38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board notes that the appellant has also been diagnosed 
with intermittent explosive disorder, alcohol dependence, 
substance induced mood disorder, and anxiety disorder.  No 
medical professional has attempted to distinguish the 
symptoms due to the service-connected post-traumatic stress 
disorder from the symptoms related to the other psychiatric 
diagnoses.  Therefore, reasonable doubt will be resolved in 
the appellant's favor, and the Board will attribute all the 
symptoms described above to the appellant's service-connected 
post-traumatic stress disorder.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998), citing 61 Fed.Reg. 52698 (Oct. 
8, 1996).

After having reviewed the evidence of record, the Board finds 
that the evidence supports a 30 percent evaluation for post-
traumatic stress disorder.  In a July 1998 VA psychiatric 
evaluation report, the VA examiner stated that the appellant 
was dressed "normal."  The VA examiner stated that the 
appellant's behavior was normal, but that the appellant was 
tense.  The appellant reported thinking about Vietnam and 
having nightmares and trouble sleeping.  He added that he had 
intrusive thoughts and flashbacks.  He stated that he did not 
socialize very much and did not like to get close to people.  
The appellant stated that he was uncomfortable around crowds 
of people.  The VA examiner stated that the appellant was 
cooperative and that his speech was normal.  He stated that 
the appellant had periodical depression.  The VA examiner 
stated that the appellant's thought processes were normal and 
that the appellant had some difficulty with memory.  The 
appellant was alert and oriented to time, place, and person.  
The appellant denied hallucinations, delusions, homicidal 
ideation, and suicidal ideation.  The appellant's judgment 
was noted to be superficial, and his insight was noted to be 
fair.  The VA examiner stated that the Global Assessment of 
Functioning (GAF) score would be 55, if the appellant 
conquered his drinking problem.

The appellant was hospitalized in July 1998 at a VA facility.  
There, he underwent psychological testing.  The VA examiner 
stated that the appellant's personality assessment indicated 
mild emotional distress.  The appellant's cognitive 
functioning was fair.  The appellant was alert and oriented.  
The appellant reported that he could control his anger unless 
he was drinking.  He added that the same held true for his 
assaultive behavior.  The appellant complained of problems 
with developing relationships, isolation, anger, anxiety, 
stress, guilt, and self-esteem.  He reported chronic insomnia 
and nightmares.  The appellant stated that he had increased 
vigilance.  The VA examiner stated that the appellant was 
socially phobic and felt detached from others.  The appellant 
described himself as having chronic irritability and poor 
anger control.  The VA examiner stated that the appellant had 
no symptoms consistent with panic disorder.  He added that 
the appellant was goal directed and denied delusions, 
illusions, hallucinations, suicidal ideation, or homicidal 
ideation.  The appellant was oriented times four.  In one of 
the treatment reports, the VA examiner entered a GAF score of 
40.

In a September 1998 letter, the appellant's former spouse 
stated that the appellant had been a very sweet man prior to 
his going to Vietnam.  She stated that following his return, 
he was mean, abusive, and not himself.  The appellant had an 
RO hearing in November 1998.  The appellant stated that he 
had difficulty sleeping.  He stated that he was working full 
time.  He testified that he did not like to be reminded of 
Vietnam and would avoid watching movies.  He stated that he 
felt jumpy around loud noises and did not like crowds.

The appellant was hospitalized at a VA facility in December 
1998.  He denied suicidal and homicidal ideation.  He 
reported auditory and visual hallucinations, but the VA 
examiner stated that the appellant did not have either.  The 
VA examiner stated that the appellant was guarded.  The 
appellant's affect was full range and his thought processes 
were clear, logical, and goal directed.  In a separate VA 
treatment record, dated December 1998, it was noted that the 
appellant did not have suicidal or homicidal ideation.  The 
VA examiner stated that the appellant had poor eye contact.  
The appellant denied auditory or visual hallucinations.  The 
appellant's thought processes were rational, relevant, and 
goal directed, and the appellant was noted to be alert and 
oriented.  The discharge diagnoses were intermittent 
explosive disorder, history of post-traumatic stress 
disorder, alcohol dependence, and anxiety disorder versus 
substance induced mood disorder.  A GAF score of 35 was 
entered.

In January 1999, the appellant was hospitalized at a VA 
facility with reports of suicidal ideation.  The VA examiner 
stated that the appellant was irritable but cooperative.  His 
speech was normal, and mood was depressed.  Affect was 
dysphoric, irritable, and mildly labile.  The VA examiner 
stated that thought processes were coherent, logical, and 
goal directed.  His insight and judgment were noted to be 
poor.  The discharge diagnoses were substance induced mood 
disorder, alcohol dependence, and post-traumatic stress 
disorder.  The GAF score assigned was 60.  

The Board finds that the above-described symptoms are 
indicative of a 30 percent evaluation.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Throughout the appeal period, 
the appellant has complained of anxiety, sleep impairment, 
depressed mood, memory loss, and difficulty with 
relationships.  The appellant's GAF scores at the time of the 
initial evaluation were 40 and 55, and since that time, have 
been reported as 35 and 60.  The Board is aware of the 
assignment of GAF scores of 35 and 40 in VA treatment 
reports.  Such GAF scores are indicative of a serious 
impairment.  However, the Board has reviewed the evidence of 
record and finds that the preponderance of the evidence is 
against a finding that his post-traumatic stress disorder is 
any more than 30 percent disabling for the reasons stated 
below.  Id.  GAF scores do not fit neatly into the rating 
criteria, and although important in evaluating mental 
disorders, GAF scores are evidence to be considered with all 
the evidence of record when evaluating a service-connected 
psychiatric disorder.  See Carpenter v. Brown, 8 Vet. App. 
240 (1995).  The preponderance of the evidence establishes 
that the medical findings do not meet the criteria for an 
evaluation in excess of 30 percent.  Id.  

The medical evidence of record does not establish that the 
appellant has circumstantial, circumlocutory, or stereotyped 
speech.  In fact, the appellant's speech has been 
consistently described as normal, coherent, goal directed, 
clear, and logical.  In July 1998, psychological testing 
revealed mild emotional distress.  Although he has reported 
auditory and visual hallucinations, he has denied such as 
well, and the VA examiner to whom the appellant reported the 
auditory and visual hallucinations made a finding that the 
appellant did not have either.  Additionally, he has been 
described as cooperative, alert, and oriented times three and 
four.  Although he has reported suicidal and homicidal 
ideation, he has not followed through on such and has denied 
having such at other times.  There have been no clinical 
findings that the appellant has any obsessive ritualistic 
behavior and panic attacks.  The Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 30 percent.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411.

The appellant's former spouse submitted a statement wherein 
she stated that the appellant had changed significantly after 
his service in Vietnam.  The appellant has stated that that 
he is worse than the current 10 percent evaluation 
contemplates.  The appellant and his former spouse are 
competent to report the appellant's symptoms.  To the extent 
that they have stated that the appellant's symptoms are worse 
than the 10 percent evaluation, the Board has granted a 
30 percent evaluation.  To the extent that they have implied 
that the appellant's post-traumatic stress disorder warrants 
more than a 30 percent evaluation, the medical findings do 
not support this assertion.  

In this case, the RO granted service connection and 
originally assigned a 10 percent disability evaluation for 
post-traumatic stress disorder as of the date of receipt of 
the appellant's claim, i.e., June 5, 1998.  See 38 C.F.R. 
§ 3.400 (1999).  By the above decision, the Board has granted 
a 30 percent initial evaluation for post-traumatic stress 
disorder.  After a review of the evidence, there is no 
medical evidence of record that would support a rating in 
excess of 30 percent for the disability at issue at any time 
subsequent to the date of receipt of the appellant's claim, 
i.e., June 5, 1998.  Id.; Fenderson v. West, 12 Vet. App. 119 
(1999).  


	(CONTINUED ON NEXT PAGE)

ORDER

An initial evaluation of 30 percent for post-traumatic stress 
disorder is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


 

